908 F.2d 103
5 Indiv.Empl.Rts.Cas.  928
Bruce MESSER and Timothy P'Simer, Plaintiffs-Appellants,v.Fran CURCI, individually and in his official capacity asCommissioner of the Department of Parks of the Commonwealthof Kentucky;  Kelly Newton, individually and in his officialcapacity as Superintendent of Carter Caves State ResortPark;  W. Gayle Foust, individually and in his officialcapacity as Director Personnel, Department of Parks of theCommonwealth of Kentucky;  and Thomas Lykins, Defendants-Appellees.
No. 85-5626.
United States Court of Appeals,Sixth Circuit.
July 19, 1990.

Deborah G. Roher, Stephen Krumm, Northeast Kentucky Legal Services, Ashland, Ky., for plaintiffs-appellants.
J. Patrick Abell, Dept. of Parks, Paul C. Gaines, III, Daniel F. Egbers, Com. of Ky., Dept. of Personnel, J. Michael Noyes, Frankfort, Ky., for defendants-appellees.
Before MERRITT, Chief Judge, KEITH, KENNEDY, MARTIN, JONES, KRUPANSKY, WELLFORD, MILBURN, GUY, NELSON, RYAN, BOGGS, and NORRIS, Circuit Judges, and LIVELY and ENGEL, Senior Circuit Judges.

ORDER

1
Upon remand from the United States Supreme Court, --- U.S. ----, 110 S. Ct. 3233, 111 L. Ed. 2d 745, which vacated the judgment of this court and having considered the appellants' motion for reversal of the district court without briefing or argument in light of the Supreme Court's action.


2
It is ORDERED that the judgment of the district court, 610 F. Supp. 179, is reversed and this case is remanded for further proceedings consistent with Rutan v. Republican Party of Illinois, 496 U.S. ----, 110 S. Ct. 2729, 111 L. Ed. 2d 52 (1990).